Case 2:11-cr-00127-DBH Document 250 Filed 07/07/20 Page 1 of 1       PageID #: 1303



                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
 V.                                        )     CRIM. NOS. 2:17-CR-52-DBH-01
                                           )       AND 2:11-CR-127-DBH-01
 ANTHONY ALMEIDA,                          )
                                           )
                         DEFENDANT         )
                                           )


                             PROCEDURAL ORDER


      The defendant has filed a motion to conduct his sentencing by

videoconference under the CARES Act. Apparently the government does not

oppose the motion.

      The presentence conference revealed several disputes between the parties.

I will not rule on the motion for sentencing by videoconference until the parties

tell me what issues remain in dispute, the nature of the dispute, and the

differences in their sentencing recommendations. That information will affect

my assessment of the “interests of justice” in determining whether to sentence

the defendant without his physical presence or to delay until it is safe to conduct

a traditional sentencing in open court.

      SO ORDERED.

      DATED THIS 7TH DAY OF JULY, 2020


                                               /S/D. BROCK HORNBY
                                               D. BROCK HORNBY
                                               UNITED STATES DISTRICT JUDGE
